DETAILED ACTION
This is the Office action based on the 16700458 application filed December 2, 2019, and in response to applicant’s argument/remark filed on September 16, 2021.  Claims 1-4, 6-7 and 9-20 are currently pending and have been considered below.  Applicant’s cancellation of claims 5 and 8 acknowledged.  Claims 11 and 20 withdrawn from consideration.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.

 Claim Interpretations
Claim 1 recites “wherein the Ar is used as a purge gas configured to purge an interior of a reaction chamber and a carrier gas configured to guide the exhaust gas from the reaction chamber to the light emission monitor unit”.  It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409).  Furthermore, the process of using a composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (MPEP 2114 R1-2115 R2 for further details).  Since claim 1 does not recite purging an interior of a reaction chamber nor guiding the exhaust gas by using the Ar gas, any Ar gas is assumed to be capable of such purging and such guiding, and the burden will fall on Applicant to show that an Ar gas accompanying an exhaust gas, that includes a SiF4 gas, is not capable of such purging or such guiding.
Claim 16 recites “detecting an end point of the decomposition reaction at an arbitrary timing after the decomposing of the reaction product ends”.  Since Applicant elects Species A, which directed to “the light emission of SiF is continuously monitored”, claim 16 will be interpreted as the light emission of SiF is continuously monitored, including at an arbitrary timing after the decomposing of the reaction product ends.
Claim 18 recites “detecting the end point is performed at an arbitrary timing after the purging the interior of the chamber ends”.  Since Applicant elects Species A, which directed to “the light emission of SiF is continuously monitored”, claim 18 will be interpreted as the light emission of SiF is continuously monitored, including at an 

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9, 10, 12, 13, 19 rejected 35 U.S.C. 103 as obvious over Patel et al. (U.S. PGPub. No. 20040069747), hereinafter “Patel”, in view of Wikipedia (see attachment):--Claims 1, 6, 9, 10, 12, 13, 19: Patel teaches a method for monitoring an endpoint, comprisingetching a silicon substrate by using an etchant in a chamber 12, the etching produces 4 ([0076, 0082], Fig. 1), the etchant may comprise an inert gas, such as Ar ([0051, 0100, Claim 70]);drawing an amount of exhaust gas into a gas analyzer 1 ([0080]), wherein the gas analyzer monitors a silicon fluoride product, such as SiF (Claims 8 and 9) to determine an endpoint ([0003, 0008, 0075-0076]).        Patel further teaches that the gas analyzer 1 may be any suitable analyzer, such as atomic spectroscopy ([0081]).  Patel is silent about the specific type of the atomic spectroscopy.  Specifically, Patel fails to teach that the atomic spectroscopy analyzer monitors the light emission of SiF.       Wikipedia teaches that atomic spectroscopy may be atomic emission spectroscopy, wherein the gas sample may be excited by a light of a predetermined wavelength.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to monitor the light emission of SiF in the invention of Patel because Patel teaches using atomic spectroscopy but fails to teach monitoring the light emission of Si-F in the analyzer, and Wikipedia teaches that atomic spectroscopy may be atomic emission spectroscopy.       Patel further teach that the Ar gas is used as an inert gas additive that is not chemically active ([0100]), and that “(a) single such additive or a mixture of such additives can be used” ([0051]).  Therefore, it would have been obvious to one of ordinary skill in the art to use Ar gas as the only additive gas that is inert and not chemically active.   It is noted that such additive gas that is inert and not chemically active is capable of being used as a carrier gas or a purge gas.--Claim 19: Patel further teaches to heat the chamber during the etching ([0035, 0044, 

Claims 1, 6, 7, 9, 10, 12, 13, 19 rejected 35 U.S.C. 103 as obvious over Patel in view of Yun et al. (U.S. PGPub. No. 20150235816), hereinafter “Yun”:--Claims 1, 6, 7, 9, 10, 12, 13, 19: Patel teaches a method for monitoring an endpoint, comprisingetching silicon ([0006]) by using an etchant in a chamber 12, the etching produces SiF4 ([0076, 0082], Fig. 1), the etchant may comprise an inert gas, such as Ar ([0046, 0051]);drawing an amount of exhaust gas into a gas analyzer 1 ([0080]), wherein the gas analyzer monitors a silicon fluoride product, such as SiF (Claims 8 and 9) to determine an endpoint ([0003, 0008, 0075-0076]).        Patel further teaches that the gas analyzer 1 may be any suitable analyzer, such as atomic spectroscopy ([0081]).          Patel is silent about the details of the analyzer.  Particularly, Patel fails to teach monitoring the light emission of SiF.        Yun teaches a method for monitor an endpoint during an etching silicon ([0003-0005]), comprising:etching a silicon layer by using an F-containing etchant in a chamber 10 ([0021-0022], Fig. 1), wherein the F-containing etchant gas reacts with silicon in the chamber to 
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the gas analyzer taught by Yun to analyze the exhaust gas for determining the endpoint in the invention of Patel because Patel teaches using a UV spectrometer but fails to teach monitoring the light emission of Si-F in the analyzer, and Yun teaches that such gas analyzer would be effective in determine endpoint in an accurate and inexpensive manner.       Patel further teach that the Ar gas is used as an inert gas additive that is not chemically active ([0100]), and that “(a) single such additive or a mixture of such additives can be used” ([0051]).  Therefore, it would have been obvious to one of ordinary skill in the art to use Ar gas as the only additive gas that is inert and not chemically active.   It is noted that such additive gas that is inert and not chemically active meets the definition of a carrier gas.

Claims 1, 6, 7, 9, 10, 12, 13, 15 and 19 rejected 35 U.S.C. 103 as obvious over Yun in view of Riva (U.S. PGPub. No. 20120214312), hereinafter “Riva”:--Claims 1, 6, 7, 9, 10, 12, 13, 19: Yun teaches a method for cleaning a process chamber every predetermined cumulative time ([0003])., comprisingproviding an F-containing etchant gas into the chamber, wherein the F-containing 2 and Ar, wherein the molar content of the Ar gas is 5-50 molar% ([0024-0025, 0034]), wherein the F-containing gas reacts with the silicon oxide layer to form volatile SiF4 byproduct ([0005]).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a mixture of fluorine gas and Ar to clean the silicon oxide chamber in the invention of Yun because Yun teaches using an F-containing etchant gas and Riva teaches that such mixture of fluorine gas and Ar would be effective in removing the silicon oxide layer from the chamber.        Since Ar is used as an inert gas, it function as a carrier gas and a purge gas, and would be present in the byproduct.   It is noted that Ar is the only inert gas being used.--Claim 15: Yun further teaches that the cleaning is a plasma process under vacuum ([0009, 0025]), and the exhaust product comprises the Si-F compound ([0026]).

Claims 1, 2-4, 6, 10, 12-15 and 19 rejected 35 U.S.C. 103 as obvious over Yun in view of Tong et al. (U.S. PGPub. No. 20140353795), hereinafter “Tong”, and Riva:
--Claims 1, 6, 10, 12, 13, 14, 19: Yun teaches a method for cleaning a process chamber every predetermined cumulative time ([0003])., comprising
providing an F-containing etchant gas into the chamber, wherein the F-containing etchant gas reacts with a silicon oxide layer in the chamber ([0004, 0023]) to produce byproducts;
exhausting the silicon fluoride byproducts into a gas analyzer having a UV beam ([0028- 0029]), and heating to decompose the silicon fluoride byproducts into Si-F species ([(0033]), wherein an optical emission signal of Si-F may be monitored to determine the endpoint of the etching (Fig. 3-4, [0005, 0026-0036));
        Yun fails to teach using HF and NH3 as the F-containing etchant.
        Tong teaches that it is well known in the art to use a gaseous mixture of HF and NH3 to selectively etch silicon oxide ([0021)).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a gaseous mixture of HF and NH3 as the F-containing etchant in the invention of Yun because although Yun fails to teach using HF and NH3 as the F-containing etchant, Tong teaches that it is well known in the art to use a gaseous mixture of HF and NH3 to selectively etch silicon oxide.
       Yun modified by Tong fails to teach to include Ar as a carrier gas.
        Riva, also directed to cleaning a silicon oxide process chamber, teaches that a silicon oxide layer in the chamber ([0022-0023]) may be etched by using a mixture of F-4 byproduct ([0005)).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use Ar gas as a carrier gas along with the F-containing gas comprising HF and NH3in the invention of Yun modified by Tong because Riva teaches that such mixture would be effective in etching the silicon oxide.        Since Ar is used as an inert gas, it function as a carrier gas and a purge gas, and would be present in the byproduct.   It is noted that Ar is the only inert gas being used.--Claims 2, 3, 4: Although Yun and Riva do not disclose the forming of the SiF4 byproduct includes a decomposition reaction of decomposing ammonium fluorosilicate formed on a surface of a substrate, since the etching of the silicon oxide by using the F-containing gas in the invention of Yun modified by Riva is the same as Applicant’s, the decomposing ammonium fluorosilicate formed on a surface of a substrate would be inherent during such etching. --Claim 15: Yun further teaches that the cleaning is a plasma process under vacuum ([0009, 0025]), and the exhaust product comprises the Si-F compound ([0026]).
Claims 16-18 rejected under 35 U.S.C. 103 as obvious over Yun in view of Riva as applied to claim 15 above, and further in view of Dimeo (U.S. PGPub. No. 20100154835), hereinafter “Dimeo”:

        Dimeo teaches that a chamber clean process may comprise multiple cycles of purge/vent process, including filling the chamber with clean gas then pumping the byproduct away from the chamber ([0147]).  
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to perform the multiple purge/vent process in the invention of Yun modified by Riva because Dimeo teaches that this would effectively removes the residues (abstract)

Claims 1-4, 6-7, 9-10, 12-15 and 19 rejected 35 U.S.C. 103 as obvious over Yun in view of Kiehlbauch et al. (U.S. Pat. No. 20090275205), hereinafter “Kiehlbauch”: --Claims 1, 2, 3, 4, 6, 7, 9, 10, 12, 13, 14, 15, 19 : Yun teaches a method for cleaning a process chamber every predetermined cumulative time ([0003])., comprisingproviding an F-containing etchant gas into the chamber, wherein the F-containing etchant gas reacts with a silicon oxide layer in the chamber ([0004, 0023]) to produce byproducts;exhausting the silicon fluoride byproducts into a gas analyzer having a UV beam ([0028- 0029]), and heating to decompose the byproducts into SiF species ([0033]), wherein an optical emission signal of SiF may be monitored to determine the endpoint of the etching (Fig. 3-4, [0005, 0026-0036]);        Yun further teaches that the F-containing etchant gas may comprise SF6, NF3, 4, C2F6 or any other F-containing gas ([0023]).  Yun is silent about a chemical com position of the byproduct, and fails to teach including an Ar carrier gas.        Kiehlbauch, also directed to etching a silicon oxide layer in chamber clean ([0005]), teaches that the silicon oxide layer may be etched by using an ammonium fluoride chemistry ([0015]), comprising flowing NH3 and HF and an inert carrier gas, such as Ar, into the chamber ([0015, 0034]), wherein a volatile SiF4 byproducts may be evacuated from the chamber ([0025]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a mixture of NH3 and HF and argon as the F-containing gas in the invention of Yun because Kiehlbauch teaches that this would be effective to remove the silicon oxide layer and to improve wafer throughput ([0006]).
Claims 16-18 rejected under 35 U.S.C. 103 as obvious over Yun in view of Kiehlbauch as applied to claim 15 above, and further in view of Dimeo:
--Claims 16, 17, 18: Yun modified by Kiehlbauch teaches the invention as above, wherein Yun teaches that the chamber clean is performed every predetermined cumulative time ([0003]).  Yun and Kiehlbauch are silent about repeating the chamber clean.

        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to perform the multiple purge/vent process in the invention of Yun modified by Kiehlbauch because Dimeo teaches that this would effectively removes the residues (abstract) 
Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered as follows:--Regarding Applicant’s argument that neither Patel modified by Wikipedia or Patel modified by Jun teaches monitoring the light emission of SiF in an Ar atmosphere as recited in claim 1, this argument is not persuasive.  Patel clearly teaches that the Ar gas is used as an inert gas additive that is not chemically active ([0100]), and that “(a) single such additive or a mixture of such additives can be used” ([0051]).  Therefore, it would have been obvious to one of ordinary skill in the art to use Ar gas as the only additive gas that is inert and not chemically active.   It is noted that such additive gas that is inert and not chemically active is capable of being used as a carrier gas or a purge gas.  Patel further teaches that the gas analyzer 1 may be any suitable analyzer, such as atomic spectroscopy ([0081]).  Patel is silent about the specific type of the atomic spectroscopy.  Specifically, Patel fails to teach that the atomic spectroscopy analyzer monitors the light emission of SiF.  However, this feature is taught by Wikipedia or Jun, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713